Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 01/08/2021. 
Claims 1-17 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell “US 2020/0051117 A1” (Mitchell).
Regarding Claim 1:  A method of conducting a transaction between a merchant Point of Sale system (POS) and a customer device, comprising:
obtaining a ticket directly from the merchant POS via a plug-in application, the ticket including a merchant identification, a customer identification, ordered items, and prices of the ordered items (at least see Mitchell Abstract; [0004]);
activating a web portal to interface the customer device (at least see Mitchell Abstract; [0125]);
reporting ordered items and prices to the client device, and receiving payment authorization from the customer device (at least see Mitchell Abstract; [0121]);
generating a login token via a payment engine to contact a gateway to a financial transaction site (at least see Mitchell Figs. 86-86; [0255]); and
in response to receiving authorization from the gateway, contacting the merchant POS to complete the transaction (at least see Mitchell [0187])
Regarding Claim 2:  The method of claim 1, further comprising communicating with the merchant POS and the customer device via a web portal (at least see Mitchell [0182]).
Regarding Claim 3:  The method of claim 2, further comprising allowing the customer device that is associated with the customer identification to access orders that are associated with the customer identification via the web portal (at least see Mitchell [0126]).
Regarding Claim 4:  The method of claim 1, further comprising communicating with the customer device via a payment processing engine (at least see Mitchell [0207]).
Regarding Claim 5:  The method of claim 1, wherein the ticket is created by the merchant POS through a check-in process in response to a request from the customer device (at least see Mitchell Abstract; [0004]).
Regarding Claim 6:  The method of claim 1 further comprising storing the ticket in a database with indication that the ticket is open (at least see Mitchell [0196]).
Regarding Claim 7:   The method of claim 6 further comprising generating a list of open-ticket customers based on information in the database, for presentation to a merchant device via a web portal (at least see Mitchell [0140]).
Regarding Claim 8:  The method of claim 7, wherein the ticket is created by a merchant device connected to the web portal (at least see Mitchell [0233]).
Regarding Claim 9:  The method of claim 1 further comprising closing the ticket after completing the transaction (at least see Mitchell Abstract; [0006]).
Regarding Claims 10-7:  all limitations as recited have been analyzed and rejected with respect to claims 1-9.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627